DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100134733 A1 (Watanabe; Hisashi et al.)

    PNG
    media_image1.png
    377
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    490
    media_image2.png
    Greyscale

Per claims 1 and 8-10, Watanabe teaches an optical laminate, comprising: a polarizer [17]; a retardation layer configured to substantially function as a quarterwave plate [18, see paragraph 0061]; and a light-diffusing layer [20A], wherein a transmitted light intensity in a [about 0.5, see graph in figure 8] and a transmitted light intensity in a direction corresponding to a polar angle of 60 degrees [0, see graph to 50 degrees which show 0 beyond 50 degrees] as straight light enters the light-diffusing layer are defined as I10 and I60, respectively, and a value for a ratio "I10/I60" is 30 or more, wherein the value for the ratio "I10/I60" is 35 or more, the value for the ratio "I10/I60" is 40 or more, and the value for the ratio "I10/I60" is 50 or more [5.0/0.0 is greater than 50], and wherein the optical laminate is used in a reflection-type liquid crystal display apparatus [100].  Watanabe lack the exact range.  However, the court have held overlapping ranges to be at least obvious.  Improved viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 7, Watanabe teaches a reflection-type liquid crystal display apparatus, comprising the optical laminate of claim 1 [see the reflecting electrode 14r].  
Per claims 11-14, Watanabe teaches the optical laminate according to claims 1 and 8-10, but lacks the value for the ratio of "I10/I60" is 200 or less.  However, it was a matter of optimization and routine skill in the art.  As shown by the graph in figure 8, reducing the R flattens the curve to a ratio value of 200 or less.  One would optimize clarity versus glare reduction.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100134733 A1 (Watanabe; Hisashi et al.), as applied to claims 1, and further in view of US 20150226999 A1 (Fuchida; Takehito et al.)
[see paragraph 0071].  Reduced glare and moire would have been an expected benefit.  The court have held overlapping ranges to be at least obvious which applies to all overlapping ranges below.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the diffuser of Fuchida with Watanabe.  
Per claim 3, Watanabe in view of Fuchida, as applied to claim 2 above, teach the optical laminate according to claim 1, wherein the light-diffusing layer contains a pressure-sensitive adhesive and light-diffusing fine particles [see adhesive 20 and paragraphs 0069-0071].  
Per claim 4, Watanabe in view of Fuchida, as applied to claims 2-3 above teach the optical laminate according to claim 3, wherein an average particle diameter of the light-diffusing fine particles is from 2-5 microns [see Fuchida’s paragraph 0065].  
Per claim 5, Watanabe in view of Fuchida teaches the optical laminate according to claim 3, wherein the light-diffusing fine particles comprise silicone resin fine particles [see Fuchida’s paragraph 0066].  
Per claim 6, Watanabe in view of Fuchida teaches the optical laminate according to claim 3, wherein the pressure-sensitive adhesive comprises an acrylic pressure-sensitive adhesive [see Fuchida’s paragraph 0060].  




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871